Citation Nr: 1207765	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a cognitive or acquired psychiatric disorder, characterized as a nervous disorder and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1965 to August 1968.

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In an unappealed February 2004 decision, the RO denied service connection for a chronic psychiatric disorder (described as memory loss and diagnosed as depression) on the basis that there was no evidence demonstrating in-service treatment for psychiatric symptoms or linking his problems with depression and memory loss to his active service, to include chemical exposure.

2.  In an unappealed October 2005 decision the RO declined to reopen a previously denied claim for a chronic psychiatric disorder (described as memory loss and diagnosed as depression) on the basis that there was no new and material evidence had been submitted; this is the last final denial of this claim.  

3. Evidence received since the October 2005 decision raises a reasonable possibility of substantiating the claim of service connection for a cognitive or acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The October 2005 rating decision that denied reopening the claim for service connection for a cognitive or acquired psychiatric disorder, characterized as a nervous disorder and depression, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2011).

2. The evidence received subsequent to the October 2005 rating decision is new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent that it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran served in the Navy from March 1965 to August 1968.  He is claiming entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss.  The RO originally denied this claim in February 2004 on the basis that neither memory loss nor depression was shown while on active duty.  He did not appeal the RO's decision nor did he submit any additional evidence within a year of that decision, and the decision became final one year later.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

In July 2005, the Veteran submitted an application to reopen his claim for service connection for an acquired psychiatric disorder.  In an October 2005 decision, the RO declined to reopen the claim on the basis that new and material evidence had not been submitted.  He did not appeal the RO's decision nor did he submit any additional evidence within a year of that decision, and that decision became final one year later.  Id.  This decision also represents the last final denial of the claim.  

Based on the evidence submitted since the last final denial of the claim, the Board determines that the claim should be reopened.  Specifically, when the Veteran submitted a new application to reopen his claim for an acquired psychiatric disorder in December 2006, he submitted literature from the International Occupational Safety and Health Information indicating that some of the hazards related to exposure to dry cleaning chemicals included central nervous system depression, characterized by dizziness, inebriation, lack of coordination, vertigo and other related symptoms.  Additionally, the Veteran has submitted an informational document from the California Department of Public Health, indicating that the effects of some chemical exposure may become manifest after an extended latency period.  

This evidence is "new," in that it has not been previously considered by the RO.  Moreover, as the original basis of the RO's denial of the claim was that there were no psychiatric symptoms observed in service, is it "material," as the RO has not consider the possibility that the effects of the Veteran's exposure might not become manifest until years thereafter.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cognitive or acquired psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Consequently, in this case, the Board finds that evidence submitted by the Veteran since the last final denial of the claim is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim is reopened.  


ORDER

New and material evidence to reopen the claim of service connection for a cognitive or acquired psychiatric disorder, characterized as a nervous disorder and depression; to this extent, the appeal is granted.


REMAND

Having reopened the issue on appeal, the Board determines that further development is required prior to adjudicating this claim.  

As mentioned above, it has been the Veteran's primary assertion that he was exposed to toxic chemicals such as bleach and dry cleaning solvents while serving on board a U.S. Navy ship and that such exposure has led to his current psychiatric symptoms such as impaired memory and memory problems.  For example, at a May 2005 evaluation, he specifically described experiencing hallucinogenic episodes after exposure to such chemicals, as well as some anterograde amnesia.  

It is a matter of historical fact that, during the time of the Veteran's active duty service, the U.S. Navy used toxic cleaning agents such as carbon tetrachloride and other related compounds for a wide variety of shipboard uses.  While it is unknown what specific cleaning agents the Veteran used, it is clear that exposure was a concern in this case, as he underwent liver function testing specifically because of such exposure.  Therefore, the Board can concede that the dry cleaning chemicals that the Veteran was exposed to were likely of a toxic variety.  

Moreover, in addition to the literature submitted by the Veteran, the post service treatment records include two occasions where his toxic chemical exposure was thought to be a possible cause of his symptoms.  Specifically, in May 2003, a treating physician stated that the Veteran's report of chemical exposure in service in the Navy "could be contributory to his current problems," especially given his reports of hallucinations secondary to such exposure.  Similarly, another treating VA physician in June 2004 diagnosed "[p]ossible neurological symptoms related to chemical exposure."  

Therefore, given that the Veteran is conceded to have been exposed to toxic chemicals such as bleach and dry cleaning substances, and given that some physicians have suggested that his psychiatric symptoms are attributable to such exposure, he should be asked to provide as much detail related to his exposure as possible and, after this is complete, he should be afforded a VA examination.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006)

As an aside, the Board notes that some evaluating psychiatric physicians have suggested a possible diagnosis of posttraumatic stress disorder (PTSD).  However, these diagnoses were only provisional in nature, and the Veteran has never complained of events that might be construed as an underlying stressor for such a diagnosis.  Nevertheless, when considering a veteran's psychiatric claim, VA is required to consider any psychiatric disorder raised by the record, regardless of whether it has been specifically mentioned by the Veteran or not.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although the Veteran has not seriously pursued a claim for PTSD specifically, he should nevertheless be provided with VCAA compliant notice that informs him of the evidence necessary to prove entitlement to service connection for PTSD in order to prevent any possibility of prejudice during the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice as to the evidence required to establish service connection for PTSD in accordance with the 38 C.F.R. §§ 3.159 and 3.304(f).  

As part of this notice, the Veteran also should be asked to provide as much information as possible related to his in-service chemical exposure.  The request for such information should include, but is not limited to, the type of chemicals used and the frequency and duration of such exposure.

2.  Obtain any outpatient treatment records that may be available from the VA Medical Centers in Tallahassee and/or Gainesville, Florida, since May 2007.  

If the Veteran has received any non-VA treatment for his psychiatric symptoms since service, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization.  Any negative responses should be properly annotated into the record.

3.  Schedule the Veteran for an examination by a VA psychiatrist experienced in evaluating neuropsychiatric disorders, in order to determine the diagnoses of any cognitive and/or acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.  The examination report should reflect if the examiner reviewed the Veteran's medical records.

For any cognitive and/or acquired diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service.  The examiner is specifically asked to discuss whether any of the Veteran's neuropsychiatric or cognitive symptoms are related to chemical exposure while in service.  

A complete rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events upon which this diagnosis is based.  

If the Veteran is diagnosed with PTSD at his VA examination, the RO should take all steps necessary to corroborate his reported stressors.  

4.  When the above development is completed, readjudicate the claim for entitlement to service connection for a cognitive and acquired psychiatric disorder.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


